       Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 1 of 8
                                                                                 UNITED STATES DISTRICT COURT
                                                                                SOUTHERN DISTRICT OF MISSISSIPPI


                                                                                        FILE D
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI                           Dec 23 2020
                                 SOUTHERN DIVISION                                 ARTHUR JOHNSTON, CLERK


UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                                               1:20-cv-378-HSO-JCG
                                               CIVIL ACTION NO. ________________________

SIXTEEN FIREARMS, AND
5,803 ROUNDS OF ASSORTED AMMUNITION                                    DEFENDANT PROPERTY

                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff United States of America, by and through the United States Attorney for the

Southern District of Mississippi and the undersigned Assistant United States Attorney, brings this

complaint for forfeiture in rem and, in accordance with Supplemental Rule G(2) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, alleges as

follows.

                                   NATURE OF THE ACTION

       1.       This is a civil action in rem to forfeit to the United States the following firearms 1,

parts, and ammunition (the “Subject Firearms”), all of which were involved in violations of

federal laws:

 20-ATF-023736          Savage B22 Rifle CAL: .22 SN:3319016

 20-ATF-023737          1 Rounds CCI Ammunition CAL: .22

 20-ATF-023739          Chongqing Jianshe Machinery Co. LTD. (EMEI) JTS-12 Shotgun CAL:
                        12ga SN: EM17064086
 20-ATF-023741          Rock River Arms, INC LAR 15 Rifle CAL: 5.56mm SN: CM231900

 20-ATF-023742          20 Rounds Hornady Ammunition CAL: .223


       1
          One firearm, a Maverick Arms (Eagle Pass, TX) 88 Shotgun CAL: 12ga SN: MV65639R
(20-ATF-023744), was administratively forfeited on November 18, 2020. The United States,
therefore, is not seeking judicial forfeiture of this firearm.
    Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 2 of 8




20-ATF-023746   Howa 1500 Rifle CAL: .22-250 SN: B176265

20-ATF-023747   Ruger 10/22 Rifle CAL: .22 SN: 240-71892

20-ATF-023749   Norinco (North China Industries) MAK91 Rifle CAL: 7.62mm SN:
                NM9304278
20-ATF-023750   5 Rounds Wolf Ammunition CAL: 7.62mm

20-ATF-023751   Browning Gold Hunter Shotgun CAL: 12ga SN: 113MW04119

20-ATF-023752   Spike’s Tactical LLC ST15 Rifle CAL: Multi SN: LT021087

20-ATF-023753   1 Rounds Hornady Ammunition CAL: .450

20-ATF-023754   Anderson Manufacturing AM-15 Receiver/Frame CAL: Multi SN:
                18253755
20-ATF-023755   HS PRODUCTS (IM METAL) XDS Pistol CAL: .45 SN: XS674902

20-ATF-023756   7 Rounds Hornady Ammunition CAL: .45

20-ATF-023758   Glock Inc. 42 Pistol CAL: .380 SN: ACMV944

20-ATF-023759   6 Rounds Winchester-Western Ammunition CAL: .380

20-ATF-023761   Ruger SR1911 Revolver CAL: .45 SN: 670-16650

20-ATF-023762   Harrington & Richardson 1871 Inc. 929 Revolver CAL: .22 SN:AM38584

20-ATF-023763   Ruger Standard Pistol CAL: .22 SN:14-73101

20-ATF-023765   8 Rounds Remington Ammunition CAL: .22

20-ATF-023767   Bond Arms Inc. Snake Slayer Derringer CAL: .45/410ga SN: 88655

20-ATF-023769   North American Arms NAA22 Revolver CAL: .22 SN: E169265

20-ATF-023771   4 Rounds CCI Ammunition CAL: .22

20-ATF-023773   5 Rounds Hornady Ammunition CAL: .45

20-ATF-023776   40 Rounds HORNADY Ammunition CAL: .450

20-ATF-023777   85 Rounds Winchester-Western Ammunition CAL: 12ga

20-ATF-023779   400 Rounds Assorted Ammunition CAL: 7.62mm


                                       2
       Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 3 of 8




 20-ATF-023782         44 Rounds Aguila Ammunition CAL: .22

 20-ATF-023784         991 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023786         647 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023789         499 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023790         396 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023793         2538 Rounds Assorted Ammunition CAL: .22

 20-ATF-023794         70 Rounds Federal Ammunition CAL: 12ga

 20-ATF-023965         36 Rounds Aguila Ammunition CAL: .22


       2.      The Subject Firearms are subject to forfeiture under 18 U.S.C. § 924(d)(1)

because the Subject Firearms were used to facilitate violations of 18 U.S.C. § 922(g)(3) (unlawful

user of a controlled substance in possession of a firearm).

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over an action commenced by the United States under

28 U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this particular

action under 28 U.S.C. § 1331 and 18 U.S.C. § 924.

       4.      This District is a proper venue, under 28 U.S.C. § 1355(b)(1)(A), because the acts

giving rise to this in rem forfeiture action occurred in this District, and under 28 U.S.C. § 1395(b)

because the Subject Firearms were found and seized in this District.

                                 THE DEFENDANTS IN REM

       5.      The Subject Firearms consist of the following:

 20-ATF-023736         Savage B22 Rifle CAL: .22 SN:3319016

 20-ATF-023737         1 Rounds CCI Ammunition CAL: .22




                                                 3
    Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 4 of 8




20-ATF-023739   Chongqing Jianshe Machinery Co. LTD. (EMEI) JTS-12 Shotgun CAL:
                12ga SN: EM17064086
20-ATF-023741   Rock River Arms, INC LAR 15 Rifle CAL: 5.56mm SN: CM231900

20-ATF-023742   20 Rounds Hornady Ammunition CAL: .223

20-ATF-023746   Howa 1500 Rifle CAL: .22-250 SN: B176265

20-ATF-023747   Ruger 10/22 Rifle CAL: .22 SN: 240-71892

20-ATF-023749   Norinco (North China Industries) MAK91 Rifle CAL: 7.62mm SN:
                NM9304278
20-ATF-023750   5 Rounds Wolf Ammunition CAL: 7.62mm

20-ATF-023751   Browning Gold Hunter Shotgun CAL: 12ga SN: 113MW04119

20-ATF-023752   Spike’s Tactical LLC ST15 Rifle CAL: Multi SN: LT021087

20-ATF-023753   1 Rounds Hornady Ammunition CAL: .450

20-ATF-023754   Anderson Manufacturing AM-15 Receiver/Frame CAL: Multi SN:
                18253755
20-ATF-023755   HS Products (IM METAL) XDS Pistol CAL: .45 SN: XS674902

20-ATF-023756   7 Rounds Hornady Ammunition CAL: .45

20-ATF-023758   Glock Inc. 42 Pistol CAL: .380 SN: ACMV944

20-ATF-023759   6 Rounds Winchester-Western Ammunition CAL: .380

20-ATF-023761   Ruger SR1911 Revolver CAL: .45 SN: 670-16650

20-ATF-023762   Harrington & Richardson 1871 Inc. 929 Revolver CAL: .22 SN:AM38584

20-ATF-023763   Ruger Standard Pistol CAL: .22 SN:14-73101

20-ATF-023765   8 Rounds Remington Ammunition CAL: .22

20-ATF-023767   Bond Arms Inc. Snake Slayer Derringer CAL: .45/410ga SN: 88655

20-ATF-023769   North American Arms NAA22 Revolver CAL: .22 SN: E169265

20-ATF-023771   4 Rounds CCI Ammunition CAL: .22

20-ATF-023773   5 Rounds Hornady Ammunition CAL: .45


                                       4
         Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 5 of 8




 20-ATF-023776         40 Rounds Hornady Ammunition CAL: .450

 20-ATF-023777         85 Rounds Winchester-Western Ammunition CAL: 12ga

 20-ATF-023779         400 Rounds Assorted Ammunition CAL: 7.62mm

 20-ATF-023782         44 Rounds Aguila Ammunition CAL: .22

 20-ATF-023784         991 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023786         647 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023789         499 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023790         396 Rounds Assorted Ammunition CAL: Multi

 20-ATF-023793         2538 Rounds Assorted Ammunition CAL: .22

 20-ATF-023794         70 Rounds Federal Ammunition CAL: 12ga

 20-ATF-023965         36 Rounds Aguila Ammunition CAL: .22


Agents from the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) seized the Subject

Firearms on July 11, 2020. The Subject Firearms are being stored in the ATF Field Office

Evidence Vault and Explosives Bunker in Gulfport, Mississippi.

                                  BASIS FOR FORFEITURE

         6.    The Subject Firearms are subject to forfeiture under 18 U.S.C. § 924(d)(1)

because the Subject Firearms were used to facilitate violations of 18 U.S.C. § 922(g)(3) (unlawful

user of a controlled substance in possession of a firearm).

         7.    Additionally, 18 U.S.C. § 924(d)(1) provides that all provisions of the Internal

Revenue Code of 1986 relating to the seizure, forfeiture, and disposition of firearms, as defined by

26 U.S.C. § 5845(a), shall, so far as applicable, extend to seizures and forfeitures under 18 U.S.C.

§ 924.



                                                 5
          Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 6 of 8




                                 FACTS AND CIRCUMSTANCES

          8.     A detailed account of the facts and circumstances supporting the seizure and

forfeiture of the Subject Firearms is set out in ATF Special Agent Kevin A. Roch’s declaration,

which is attached hereto as Exhibit “A” and incorporated herein by reference.

          9.     The Subject Firearms were in the possession of Justin Burrell and involved in his

violation of 18 U.S.C. § 922(g)(3) (unlawful user of a controlled substance in possession of a

firearm).

                                    FIRST CLAIM FOR RELIEF
                                         (18 U.S.C. § 924)

          10.    Paragraphs 1 through 9 above are incorporated by reference as if fully set forth

herein.

          11.    The Subject Firearms are subject to seizure and forfeiture to the United States

under 18 U.S.C. § 924(d)(1), which authorizes the forfeiture of, “Any firearm or ammunition

involved in or used in any knowing violation of subsection…(g)…or any violation of any other

criminal law of the United States….” 18 U.S.C. § 924(d)(1).

                                           PRAYER FOR RELIEF

          Plaintiff United States requests that:

          (a)    the Court find that the United States has demonstrated it has a reasonable belief that

                 the Subject Firearms are forfeitable to the United States under 18 U.S.C. § 924;

          (b)    under Supplemental Rule G of the Supplemental Rules for Admiralty or Maritime

                 Claims and Asset Forfeiture Actions, the Court issue a warrant of arrest in rem for

                 the arrest and seizure of the Subject Firearms based on this verified complaint,

                 which the United States will execute to bring the Subject Firearms within the

                 jurisdiction of the Court for purposes of this statutory forfeiture action;


                                                   6
Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 7 of 8
       Case 1:20-cv-00378-HSO-JCG Document 1 Filed 12/23/20 Page 8 of 8




                                      VERIFICATION

       I, Kevin A. Roch, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), that I have read the

foregoing Verified Complaint for Forfeiture in rem and know the contents thereof, and that the

matters contained in the Verified Complaint for Forfeiture in rem are true to my own knowledge,

except that those matters herein stated to be alleged on information and belief and as to those

matters I believe them to be true.

       The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States of America, information supplied to me by other law

enforcement officers, as well as my investigation of this case, together with others, as an ATF

Special Agent.

       Dated this the 23rd day of December, 2020.


                                           KEVIN  ROCH       Digitally signed by KEVIN ROCH
                                           ___________________________
                                                             Date: 2020.12.23 15:16:13 -06'00'


                                            Kevin A. Roch
                                            Special Agent
                                            Bureau of Alcohol,               Tobacco,            Firearms   and
                                            Explosives




                                               8
Case 1:20-cv-00378-HSO-JCG Document 1-1 Filed 12/23/20 Page 1 of 6
      Case 1:20-cv-00378-HSO-JCG Document 1-1 Filed 12/23/20 Page 2 of 6




schemes. I have also participated in a number of investigations, which were conducted under a
wide range of jurisdictions.

        5.      At all times during the investigation described in this declaration, I was acting in
an official capacity as an ATF Special Agent. I base this declaration on my personal knowledge
and information I received from other federal agents and other law enforcement agencies.

        6.      The excerpts and descriptions included in this declaration below may not constitute
the entire investigation but contain only the information that I reasonably believe is relevant to
establish that the named property is subject to civil seizure and forfeiture.

        7.     The information contained in this declaration is provided for the limited purpose of
establishing the basis for civil seizure and forfeiture of the named property. As discussed below,
I submit there is a reasonable belief, as required by Rule G (2) (f) of the Supplemental Rules for
Admiralty and Maritime Claims and Asset Forfeiture Actions, that the United States will meet its
burden of proof at trial that the firearms named below facilitated violations of 18 U.S.C. §
922(g)(3) (unlawful user of a controlled substance in possession of a firearm). Consequently, there
is a reasonable belief that these firearms are subject to forfeiture under 18 U.S.C. § 924(d)(1) and
28 U.S.C. § 2461(c).

II.    PROPERTY SOUGHT TO BE FORFEITED
       8. The United States seeks the forfeiture of the following firearms 1, parts, and ammunition

            (the “Subject Firearms”):

           20-ATF-023736       Savage B22 Rifle CAL:22 SN:3319016

           20-ATF-023737       1 Rounds CCI Ammunition CAL: 22

           20-ATF-023739       Chongqing Jianshe Machinery Co. LTD. (EMEI) JTS-12 Shotgun
                               CAL: 12 SN: EM17064086
           20-ATF-023741       Rock River Arms, INC LAR 15 Rifle CAL: 556 SN: CM231900

           20-ATF-023742       20 Rounds Hornady Ammunition CAL: 223

           20-ATF-023746       Howa 1500 Rifle CAL: 22-250 SN: B176265

           20-ATF-023747       Ruger 10/22 Rifle CAL: 22 SN: 240-71892


       1
           One firearm, a Maverick Arms (Eagle Pass, TX) 88 Shotgun CAL: 12 SN: MV65639R
(20-ATF-023744), was administratively forfeited on November 18, 2020. The United States,
therefore, is not seeking judicial forfeiture of this firearm.
                                                 2
Case 1:20-cv-00378-HSO-JCG Document 1-1 Filed 12/23/20 Page 3 of 6




  20-ATF-023749    Norinco (North China Industries) MAK91 Rifle CAL: 762 SN:
                   NM9304278
  20-ATF-023750    5 Rounds Wolf Ammunition CAL: 762

  20-ATF-023751    Browning Gold Hunter Shotgun CAL: 12 SN: 113MW04119

  20-ATF-023752    Spike’s Tactical LLC ST15 Rifle CAL: Multi SN: LT021087

  20-ATF-023753    1 Rounds Hornady Ammunition CAL: 450

  20-ATF-023754    Anderson Manufacturing AM-15 Receiver/Frame CAL: Multi
                   SN: 18253755
  20-ATF-023755    HS PRODUCTS (IM METAL) XDS Pistol CAL: 45 SN:
                   XS674902
  20-ATF-023756    7 Rounds Hornady Ammunition CAL: 45

  20-ATF-023758    Glock Inc. 42 Pistol CAL: 380 SN: ACMV944

  20-ATF-023759    6 Rounds Winchester-Western Ammunition CAL: 380

  20-ATF-023761    Ruger SR1911 Revolver CAL: 45 SN: 670-16650

  20-ATF-023762    Harrington & Richardson 1871 Inc. 929 Revolver CAL:22
                   SN:AM38584
  20-ATF-023763    Ruger Standard Pistol CAL:22 SN:14-73101

  20-ATF-023765    8 Rounds Remington Ammunition CAL:22

  20-ATF-023767    Bond Arms Inc. Snake Slayer Derringer CAL: 45/410 SN: 88655

  20-ATF-023769    North American Arms NAA22 Revolver CAL: 22 SN: E169265

  20-ATF-023771    4 Rounds CCI Ammunition CAL: 22

  20-ATF-023773    5 Rounds Hornady Ammunition CAL: 45

  20-ATF-023776    40 Rounds HORNADY Ammunition CAL: 450

  20-ATF-023777    85 Rounds Winchester-Western Ammunition CAL: 12

  20-ATF-023779    400 Rounds Assorted Ammunition CAL: 762

  20-ATF-023782    44 Rounds Aguila Ammunition CAL: 22

  20-ATF-023784    991 Rounds Assorted Ammunition CAL: Multi


                                  3
       Case 1:20-cv-00378-HSO-JCG Document 1-1 Filed 12/23/20 Page 4 of 6




         20-ATF-023786         647 Rounds Assorted Ammunition CAL: Multi

         20-ATF-023789         499 Rounds Assorted Ammunition CAL: Multi

         20-ATF-023790         396 Rounds Assorted Ammunition CAL: Multi

         20-ATF-023793         2538 Rounds Assorted Ammunition CAL: 22

         20-ATF-023794         70 Rounds Federal Ammunition CAL: 12

         20-ATF-023965         36 Rounds Aguila Ammunition CAL: 22

         20-ATF-023966         60 Rounds Assorted Ammunition CAL: Multi


III.   FACTS AND CIRCUMSTANCES
        9.     On July 11, 2020, during the execution of a state search warrant at the residence
of Justin BURRELL, 18069 Canal Junction Drive, Gulfport, Mississippi 39503, the above items
were seized. ATF was assisting the Harrison County Mississippi Sheriff’s Department (HCSO)
after HCSO officers observed drug paraphernalia in plain sight while responding to a domestic
violence disturbance.

       10.     During their search, HCSO officers discovered items that they believed to be
destructive devices. ATF Special Agent Certified Explosives Specialist Bomb Technician
(SACESBT) Kevin Roch, and Biloxi Police Department Bomb Technician (BPDBT) Matthew
Boone responded to assist. A visual examination, along with an X-ray of the devices,
determined the devices to be expended “Crosman” brand CO2 cartridges, which had been filled
with an unknown powder. A red hobby fuse was inserted though the neck of the cartridge. The
fuse was held in place by an unknown sealant or epoxy. These kinds of destructive devices are
commonly referred to as “crickets.” SACESBT Roch and BPDBT Boone subsequently executed
a remote disassembly of all four (4) suspected destructive devices at a nearby safe area. The
items were retained as evidence pending further identification and determination.

        11.     In addition to the above-listed firearms, ammunition, and destructive devices, law
enforcement recovered suspected suppressors and drug paraphernalia. One of the recovered
suppressors was found attached to a .22 caliber rifle listed above. Pursuant to 26 U.S.C. §
5861(d), it is prohibited for BURRELL to possess NFA firearms (destructive devices and/or
suppressors) that are not registered to him in the National Firearms Registration and Transfer
Record (NFRTR). Although they were seized, because these items are per se contraband, they
are not being sought for forfeiture.

        12.     During an on-scene post-Miranda interview, BURRELL admitted to possession of
the firearms, suppressors and destructive devices, and to being an unlawful user of a controlled
substance, methamphetamine. Title 18 U.S.C. § 922(g)(3) prohibits an unlawful user of a
controlled substance from possessing firearms.

                                                4
      Case 1:20-cv-00378-HSO-JCG Document 1-1 Filed 12/23/20 Page 5 of 6




        13.    A forensic examination of BURRELL’s mobile phone revealed BURRELL was
attempting to locate methamphetamine for sale just prior to the domestic incident and had
pictures of suspected methamphetamine and marijuana.

       14.     On July 30, 2020, during a recorded interview, BURRELL again admitted to
being an unlawful user of a controlled substance (methamphetamine), and to possession of
destructive devices and of suppressors.

       15.   All evidence items are being stored in the ATF Field Office Evidence Vault and
Explosives Bunker in Gulfport, Mississippi.

      16.    Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Special Agent Shane
Lynes, an Interstate Nexus Examiner, determined that the Subject Firearms were not
manufactured within Mississippi. Therefore, these firearms would have affected interstate
commerce.

        17.     The ATF sent written notices of intent to forfeit the Subject Firearms, as required
by 18 U.S.C. § 983(a) (1) (A), to BURRELL on or about September 1, 2020. The ATF also
published notice of its intent to forfeit the Subject Firearms from August 31, 2020, through
September 29, 2020, on www.forfeiture.gov. On September 28, 2020, the ATF received a timely
filed administrative claim to the Subject Firearms from BURRELL, and, as a result, referred the
matter to the United States Attorney’s Office to initiate within 90 days, or by December 27, 2020
judicial forfeiture proceedings for the Subject Firearms. See Civil Asset Forfeiture Reform Act
of 2000 (“CAFRA”), codified in part at 18 U.S.C. § 983(a) (3) (A).

                                          IV. CONCLUSION
        18.    Based on the above information, I submit there is a reasonable belief, as required
by Rule G(2)(f) of the Supplemental Rules for Admiralty and Maritime Claims and Asset
Forfeiture Actions, that the United States will meet its burden of proof at trial that the Subject
Firearms was used to facilitate violations of 18 U.S.C. § 922(g)(3) (unlawful user of a controlled
substance in possession of a firearm), and that therefore the Subject Firearms are subject to
forfeiture under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).



       [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

                                    (Signature page follows)




                                                5
      Case 1:20-cv-00378-HSO-JCG Document 1-1 Filed 12/23/20 Page 6 of 6




        19.    I declare, pursuant to 28 U.S.C. § 1746, that the foregoing is true and accurate to
the best of my knowledge and belief.




                                                     KEVIN ROCH        Digitally signed by KEVIN ROCH
                                                                       Date: 2020.12.23 14:13:57 -06'00'
Executed on: December 23, 2020                       ___________________________
                                                     Kevin A. Roch
                                                     Special Agent
                                                     Bureau of Alcohol, Tobacco, Firearms and
                                                     Explosives




                                                 6
                          Case 1:20-cv-00378-HSO-JCG Document 1-2 Filed 12/23/20 Page 1 of 1
'.JS 44 (Rev. 12/07)                                                  CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of _pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE I STRUCTIO S O THE REVERSE OF THE FORM.)
                                                                                                                                                           1:20-cv-378-HSO-JCG
I. (a) PLAINTIFFS                                                                                  DEFENDANTS
 United States of America                                          UNITED STATES DISTRICT COURT    SIXTEEN FIREARMS AND 5, 803 ROUNDS OF
                                                                  SOUTHERN DISTRICT OF MISSISSIPPI
                                                                                                   ASSORTED AMMUNITION
     (b)   County of Residence ofFirst Listed Plaintiff                  FILE D                    County of Residence ofFirst Listed Defendant Harrison County
                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES O LY)
                                                                             Dec 23 2020                          OTE: IN LA D CO DEMNATION CASES, USE THE LOCATION OF THE
                                                                     ARTHUR JOHNSTON, CLERK                             LA D I VOL VED.

   (c) Attorney's (Finn Name, Address, and Telephone umber)                                              Attorneys (If Known)
 Clay B. Baldwin, U.S. Attorney's Office
 501 East Court Street, Suite 4.430, Jackson, MS 39201 (601) 965-4480

n.      BASIS OF JURISDICTION                  (Place an"X"in OneBox Only)                  Ill. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X" in OneBox for Plaintiff
                                                                                                     (For Diversity Cases Only)                                         and OneBox for Defendant)
!!: I   U.S. Government            0 3 Federal Question                                                                       PTF         DEF                                         PTF      DEF
          Plaintiff                      (U.S. Government ot a Party)                           Citizen of This State         O I            I     Incorporated or Principal Place     O 4     0 4
                                                                                                                                                   ofBusiness In This State

0 2     U.S. Government            0 4 Diversity                                                Citizen of Another State            2         2    Incorporated and Principal Place     0 5      0 5
          Defendant                                                                                                                                   ofBusiness In Another State
                                           (Indicate Citizenship of Parties in Item lll)
                                                                                                 Citizen or Subject of a                      3    Foreign Nation                       0 6      0 6
                                                                                                   Forei n Coun
                                   Place an "X" in OneBox Onl

                                 PERSONALINJ RY                    PERSONALINJURY         0 610 Agriculture                                                               400 State Reapportionment
0                               0 310 Airplane                      362 Personal Injury -   620 Other Food & Drug                                                         410 Antitrust
  130 Miller Act                0 315 Airplane Product                  Med. Malpractice    625 Drug Related Seizure                                                      430Banks andBanking
  140 Negotiable Instrument           Liability                 0 365 Personal Injury -         of Property 21 USC 881                                                    450 Commerce
  150 Recovery of Overpayment 0 320 Assault, Libel &                    Product Liability   630 Liquor Laws                                                               460 Deportation
      & Enforcement of Judgment       Slander                      368 Asbestos Personal    640 R.R. & Truck                                                              470 Racketeer Influenced and
0 151 Medicare Act              0 330 Federal Employers'                Injury Product                                                                                        Corrupt Organizations
0 152 Recovery of Defaulted           Liability                         Liability                                                   0 840 Trademark                   0   480 Consumer Credit
       Student Loans            0 340 Marine                     PERSO ALPROPERTY                                                                                     0   490 Cable/Sal TV
       (Exel. Veterans)         0 345 Marine Product            0 370 Other Fraud                                                                                     0   810 Selective Service
  153 Recovery of Overpayment         Liability                    371 Truth in Lending                                                                I              0   850 Securities/Commodities/
       of Veteran'sBenefits     0 350 Motor Vehicle             0 380 0th.er Personal                                               0 861 HIA (1395ft)                        Exchange
0 160 Stockholders' Suits       0 355 Motor Vehicle                    Property Damage          Act                                 0 862Black Lung (923)             0   875 Customer Challenge
0 t 90 Other Contract                 Product Liability         0 385 Property Damage       720 Labor/Mgmt. Relations               0 863 DIWC/D!WW (405(g))                  12 USC 3410
                                0 360 Other Personal                   Product Liability    730 Labor/Mgmt.Reporting                0 864 SSID Title XVI                  890 Other Statutory Actions
                                      In"                                                      & Disclosure Act                     0 865 RSI 405( ))                 0   891 Agricultural Acts
                      RTY            IVILRIGHTS                  PRISO ER PETITIONS         740 Railway Labor Act                     FEDERALTAX SUITS                0   892 Economic Stabilization Act
                                0 441 Voting                    0 510 Motions to Vacate     790 Other Labor Litigation              0 870 Taxes (U.S. Plaintiff       0   893 Environmental Matters
                                0 442 Employment                       Sentence             791 Empl. Ret. Inc.                            or Defendant)              0   894 Energy Allocation Act
  230 Rent Lease & Ejectment 0 443 Housing/                        Habeas Corpus:               Security Act                        0 871 IRS-Third Party             0   895 Freedom of lnformation
  240 Torts to Land                  Accommodations             0 530 General                                                             26 USC 7609                         Act
0 245 Tort Product Liability    0 444 Welfare                   0 535 Death Penalty              IMMIGRATION                                                          0   900Appeal of Fee Determination
0 290 All Other Real Property   0 445 Amer. w/Disabilities -    0 540 Mandamus & Other      462 Naturalization Application                                                    Under Equal Access
                                     Employment                 0 550 Civil Rights        0 463 Habeas Corpus -                                                               toJustice
                                0 446 Amer. w/Disabilities -    0 555 Prison Condition         Alien Detainee                                                         0   950 Constitutionality of
                                     Other                                                0 465 Other Immigration                                                             State Statutes
                                0 440 Other Civil Rights                                       Actions



V. ORIGIN               (Place an "X" in OneBox Only)                                                                                                                                 Appeal to District
l3'. I Original        O 2 Removed from               3        Remanded from               O 4 Reinstated or       O       5 Transferred from
                                                                                                                             a;o:Cf' distnct
                                                                                                                                                   O 6 Multidistrict        0 7       Judge from
                                                                                                                                                                                      Magistrate
        Proceeding           State Court                       Appellate Court                 Reopened                                                Litigation
                                                                                                                                                                                      Jud ent
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      1 8
VI. CAUSE OF ACTION 1---u_ ._s_.c_._924       d.............
                                       _ .........  1
                                                           -------------------------­
                     Brief description of cause:
                                      Civil forfeiture of firearms, firearm arts, ammunition seized from Justin Burrell
VII. REQUESTED IN                         CHECK IF TI-US IS A CLASS ACTIO              DEMA D $                                                  CHECK YES only if demanded in complaint:
     COMPLAINT:                           UNDERF.R.C.P. 23                                                                                       JURY DEMAND:               0 Yes       i7J No
VIII. RELATED CASE(S)
                                        (See instructions):
      IF ANY                                                    JUDGE                                                                    DOCKET NUMBER

DATE                                                                SIG ATUREOF ATTOR
 1   2/23/2020                                                    /s/ Clay B. Balwin
FOR OFFICE USE O LY

    RECEIPT#                 AMOUNT                                    APPLYING IFP                                    JUDGE                               MAG.JUDGE
